EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend the first paragraph of the specification as follows:
This application is a 371 of International Application No. PCT/FR2019/051612, now WO 2020/012088, filed June 28, 2019, which claims priority to French Patent Application No. 1856372, filed July 11, 2018, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Poussin (I) (US 5,202,097) and Poussin (II) (7,214,352 B2).
Regarding claim 20, Poussin (I) discloses a device configured to be interposed between a lower layer and an upper layer of particles arranged inside a cylindrical shell (2), so as to limit or prevent the migration of particles between the layers, the device comprising a ring of fabric (17, 19) comprising:
- meshes of equivalent diameter smaller than the equivalent diameter of the particles, and the ring of fabric (17, 19) comprise two fabric strip layers that can be superimposed and said strips may or may not be joined (see figures 1-11 and column 7, line 4 through column 10, line 49). 
Poussin (II) discloses that at the bottom of the reactor, which is made impervious to particles by a fabric (13) whose upper part is attached to the grate and whose lower part rests on the bottom of the reactor (see Abstract; figure 1; and column 1, line 44 through column 2, line 27).
The prior art references fail to disclose or suggest a device comprising a ring of fabric comprising:
- a length equal to the internal perimeter of the base of the cylindrical shell,
- an upper part having an upper end configured to be attached along its entire length to the internal wall of the cylindrical shell, and
- a lower part comprising at least six identical knife pleats, each pleat being formed by two creased edges that meet at a point, and the pleats being separated from one another in such a way that the lower part is substantially perpendicular to the upper part when the knife pleats are in the folded position.
Claims 21-23 depend on claim 20.
Claim 24 is drawn to a unit comprising a device as defined in claim 20.
Claims 25-27 depend on claim 24.
Claim 28 is drawn to a method for manufacturing a device as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774